DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim (s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter as “certain housing carrying the one or more transducer , the one or more amplifiers and the one or more microphones and recording via the microphones (associated with the housing) the played back audio content related to the transducers & calibration procedure associated with mobile device in response to change mobile device record ” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Such housing with the noted “components including microphone as mentioned related to the housing which record audio content associated by the mentioned transducers for the housing” lacked proper antecedent basis in the specification or another word “no leakage nor feedback signal of said playback device by speaker being recorded by the microphone to detect environment change” was ever-described.  

All the references mentioned by the representative as in (fig.2; 4; par [65, 89]), only mentioned various component including such playback device that may perform some of the operations mentioned, but not such specific as “recording via the microphones (associated with the housing) the played back audio content related to the transducers & calibration procedure associated with mobile device in response to change mobile device record” and thus such 112 issue has been maintained. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Celestinos Arroyo (US 20018/0262175 A1) disclose the inventive concept regarding “A playback device comprising: one or more audio transducers; one or more amplifiers configured to drive the one or more audio transducers; one or more microphones; a network interface; one or more processors; and a housing carrying the one or more audio transducers, the one or more amplifiers, the one or more microphones, the network interface, the one or more processors, and data storage having stored therein instructions executable by the one or more processors to cause the playback device to perform functions comprising: playing back audio content using a first calibration via the one or more audio transducers and the one or more amplifiers, wherein the first calibration is based on a response of a listening environment to audio content playback by the playback device; recording, via the one or more microphones, at least a portion of the played back audio content; based on the recorded audio content, detecting a change in the response of the  “. (abstract; par [110, 112]/the system may exchange data according to change position for optimal location sound experience ).

Response to Arguments
Applicant's arguments filed have been fully considered and do overcome the prior arts and thus such rejection has been withdrawn. 

However, the argument related to 112 rejection for the aspect “, the one or more amplifiers and the one or more microphones and recording via the microphones (associated with the housing) the played back audio content related to the transducers & calibration procedure associated with mobile device in response to change mobile device record ” wherein the applicant has mentioned, (fig.2; 4; par [65, 89]), only mentioned various component including such playback device that may perform some of the operations mentioned, but not such specific as “recording via the microphones (associated with the housing) the played back audio content related to the transducers & calibration procedure associated with mobile device in response to change mobile device record” and thus such 112 issue has been maintained. 

Thus, such relevant disclosure is needed to determine the bound/metes of the disclosure and appropriate possible additional rejections if warranted. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654